UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Conservative Fund The fund's portfolio 6/30/14 (Unaudited) COMMON STOCKS (40.6%) (a) Shares Value Basic materials (2.1%) Aceto Corp. 1,257 $22,802 Amcor, Ltd. (Australia) 19,057 187,425 Andersons, Inc. (The) 638 32,908 Antofagasta PLC (United Kingdom) 12,735 166,293 ArcelorMittal SA (France) 16,249 240,965 Axiall Corp. 1,709 80,784 BASF SE (Germany) 3,208 373,513 BHP Billiton PLC (United Kingdom) 7,991 258,404 BHP Billiton, Ltd. (Australia) 9,610 325,317 Cambrex Corp. (NON) 4,353 90,107 Chemtura Corp. (NON) 4,530 118,369 Domtar Corp. (Canada) 698 29,909 Dow Chemical Co. (The) 51,900 2,670,774 EMS-Chemie Holding AG (Switzerland) 477 190,413 Glencore Xstrata PLC (United Kingdom) 37,136 206,902 Hi-Crush Partners LP (Units) 1,412 92,571 Hitachi Metals, Ltd. (Japan) 32,000 484,557 Horsehead Holding Corp. (NON) 4,799 87,630 Innophos Holdings, Inc. 966 55,613 Innospec, Inc. 1,204 51,977 KapStone Paper and Packaging Corp. (NON) 2,191 72,588 Koninklijke Boskalis Westminster NV (Netherlands) 4,416 253,271 Kraton Performance Polymers, Inc. (NON) 1,320 29,555 L.B. Foster Co. Class A 1,104 59,748 Landec Corp. (NON) 7,955 99,358 Limoneira Co. 827 18,169 LSB Industries, Inc. (NON) 2,126 88,590 LyondellBasell Industries NV Class A 16,500 1,611,225 Minerals Technologies, Inc. 518 33,970 NN, Inc. 3,517 89,965 Olin Corp. 2,023 54,459 OM Group, Inc. 1,195 38,754 Packaging Corp. of America 3,900 278,811 Rayonier Advanced Materials, Inc. (NON) 1,700 65,875 Reliance Steel & Aluminum Co. 3,300 243,243 Rio Tinto PLC (United Kingdom) 4,233 225,191 S&W Seed Co. (NON) 3,008 19,522 Sherwin-Williams Co. (The) 7,500 1,551,825 Sumitomo Metal Mining Co., Ltd. (Japan) 15,000 243,571 Syngenta AG (Switzerland) 728 271,153 Trex Co., Inc. (NON) 1,888 54,412 Tronox, Ltd. Class A 1,150 30,935 U.S. Silica Holdings, Inc. 2,591 143,645 UPM-Kymmene OYJ (Finland) 14,339 245,037 voestalpine AG (Austria) 7,311 347,931 Wendel SA (France) 1,837 263,111 Zep, Inc. 2,675 47,241 Capital goods (3.1%) ABB, Ltd. (Switzerland) 13,054 300,589 Airbus Group NV (France) 1,904 127,594 Alfa Laval AB (Sweden) 13,568 349,681 Alliant Techsystems, Inc. 687 92,003 Altra Industrial Motion Corp. 2,611 95,014 Astronics Corp. (NON) 682 38,499 AZZ, Inc. 1,192 54,927 Ball Corp. 6,000 376,080 Caterpillar, Inc. 12,600 1,369,242 Chase Corp. 1,412 48,206 Crown Holdings, Inc. (NON) 29,300 1,457,968 Cummins, Inc. 9,800 1,512,042 Douglas Dynamics, Inc. 2,311 40,720 DXP Enterprises, Inc. (NON) 485 36,637 Franklin Electric Co., Inc. 1,119 45,129 Generac Holdings, Inc. (NON) 1,501 73,159 Greenbrier Cos., Inc. (The) (NON) 3,186 183,514 HD Supply Holdings, Inc. (NON) 1,300 36,907 HEICO Corp. 309 16,049 Hyster-Yale Materials Holdings, Inc. 506 44,801 IDEX Corp. 7,200 581,328 IHI Corp. (Japan) 54,000 251,597 II-VI, Inc. (NON) 3,577 51,723 IMI PLC (United Kingdom) 12,953 329,635 Ingersoll-Rand PLC 9,800 612,598 JGC Corp. (Japan) 8,000 243,068 Joy Global, Inc. 8,700 535,746 Kadant, Inc. 1,472 56,598 Leggett & Platt, Inc. 11,300 387,364 Miller Industries, Inc. 1,784 36,715 MSA Safety, Inc. 590 33,913 Northrop Grumman Corp. 14,000 1,674,820 Orbital Sciences Corp. (NON) 2,705 79,933 OSRAM Licht AG (Germany) (NON) 3,596 181,376 Polypore International, Inc. (NON) 364 17,374 Raytheon Co. 27,031 2,493,610 Roper Industries, Inc. 10,100 1,474,701 Safran SA (France) 2,490 163,028 Singapore Technologies Engineering, Ltd. (Singapore) 73,000 222,472 Standard Motor Products, Inc. 2,584 115,427 Standex International Corp. 699 52,062 Stoneridge, Inc. (NON) 4,034 43,244 Tenneco, Inc. (NON) 638 41,917 THK Co., Ltd. (Japan) 8,800 207,437 Tower International, Inc. (NON) 2,874 105,878 TriMas Corp. (NON) 3,366 128,346 Trinseo SA (NON) 694 14,435 Vinci SA (France) 6,322 472,657 WABCO Holdings, Inc. (NON) 13,000 1,388,660 Zodiac Aerospace (France) 4,875 165,014 Communication services (1.6%) Allot Communications, Ltd. (Israel) (NON) 1,342 17,513 Arris Group, Inc. (NON) 788 25,634 Aruba Networks, Inc. (NON) 865 15,155 BT Group PLC (United Kingdom) 57,127 376,306 CalAmp Corp. (NON) 2,577 55,818 Comcast Corp. Class A 57,000 3,059,760 Deutsche Telekom AG (Germany) 18,263 320,096 EchoStar Corp. Class A (NON) 3,578 189,419 Frontier Communications Corp. 9,102 53,156 HSN, Inc. 415 24,585 IDT Corp. Class B 1,479 25,764 Inteliquent, Inc. 2,145 29,751 Iridium Communications, Inc. (NON) 3,855 32,613 Loral Space & Communications, Inc. (NON) 681 49,502 NTT DoCoMo, Inc. (Japan) 14,500 247,905 Orange (France) 15,734 248,301 Ruckus Wireless, Inc. (NON) 2,254 26,845 ShoreTel, Inc. (NON) 2,410 15,713 Tele2 AB Class B (Sweden) 8,348 98,329 Telefonica SA (Spain) 14,745 252,783 Telenor ASA (Norway) 9,602 218,688 Telstra Corp., Ltd. (Australia) 59,575 292,678 Ubiquiti Networks, Inc. (NON) (S) 1,418 64,079 USA Mobility, Inc. 2,012 30,985 Verizon Communications, Inc. 74,432 3,641,958 Vodafone Group PLC (United Kingdom) 43,692 145,810 Conglomerates (0.6%) AMETEK, Inc. 14,950 781,586 Danaher Corp. 22,800 1,795,044 Exor SpA (Italy) 3,768 154,734 Marubeni Corp. (Japan) 11,000 80,460 Siemens AG (Germany) 4,126 544,917 Consumer cyclicals (4.7%) Adidas AG (Germany) 1,783 180,595 ADT Corp. (The) 14,650 511,871 ANN, Inc. (NON) 1,935 79,606 Ascena Retail Group, Inc. (NON) 1,669 28,540 Ascent Capital Group, Inc. Class A (NON) 208 13,730 Babcock International Group PLC (United Kingdom) 12,021 239,055 Bayerische Motoren Werke (BMW) AG (Germany) 2,236 283,580 Big Lots, Inc. (NON) 1,695 77,462 Blyth, Inc. 1,288 10,021 Brown Shoe Co., Inc. 999 28,581 Bureau Veritas SA (France) 6,980 193,735 CaesarStone Sdot-Yam, Ltd. (Israel) 585 28,712 Carmike Cinemas, Inc. (NON) 946 33,233 Century Casinos, Inc. (NON) 3,704 21,446 Compagnie Financiere Richemont SA (Switzerland) 1,947 204,294 Compass Group PLC (United Kingdom) 15,037 261,718 Continental AG (Germany) 2,502 579,506 Conversant, Inc. (NON) 1,988 50,495 Cooper Tire & Rubber Co. 2,909 87,270 Corporate Executive Board Co. (The) 419 28,584 Crocs, Inc. (NON) 910 13,677 Deckers Outdoor Corp. (NON) 1,901 164,113 Deluxe Corp. 2,394 140,241 Demand Media, Inc. (NON) 2,526 12,175 Denso Corp. (Japan) 3,700 176,590 Destination Maternity Corp. 2,848 64,849 Ennis, Inc. 2,187 33,374 Expedia, Inc. 6,700 527,692 Experian PLC (United Kingdom) 11,290 190,898 Fuji Heavy Industries, Ltd. (Japan) 16,000 443,019 G&K Services, Inc. Class A 915 47,644 GameStop Corp. Class A 10,000 404,700 Gap, Inc. (The) 15,000 623,550 General Motors Co. 13,900 504,570 Genesco, Inc. (NON) 698 57,327 Green Dot Corp. Class A (NON) 1,515 28,755 Hanesbrands, Inc. 6,400 630,016 Harbinger Group, Inc. (NON) 7,236 91,897 Harley-Davidson, Inc. 16,100 1,124,585 Hilton Worldwide Holdings, Inc. (NON) 53,600 1,248,880 Hino Motors, Ltd. (Japan) 18,000 247,865 Home Depot, Inc. (The) 34,208 2,769,480 ITV PLC (United Kingdom) 100,035 305,078 KAR Auction Services, Inc. 4,238 135,065 Kimberly-Clark Corp. 26,300 2,925,086 La-Z-Boy, Inc. 817 18,930 Lions Gate Entertainment Corp. 2,644 75,566 Lowe's Cos., Inc. 32,179 1,544,270 Lumber Liquidators Holdings, Inc. (NON) 256 19,443 Macy's, Inc. 17,400 1,009,548 Marcus Corp. 3,165 57,761 MasterCard, Inc. Class A 2,100 154,287 MAXIMUS, Inc. 587 25,253 MGM China Holdings, Ltd. (Hong Kong) 79,200 274,886 Namco Bandai Holdings, Inc. (Japan) 17,100 400,387 National CineMedia, Inc. 3,714 65,032 Next PLC (United Kingdom) 4,778 529,465 Nu Skin Enterprises, Inc. Class A 418 30,915 Omnicom Group, Inc. 14,300 1,018,446 Panasonic Corp. (Japan) 22,600 275,291 Penn National Gaming, Inc. (NON) 5,035 61,125 Pitney Bowes, Inc. 2,258 62,366 Priceline Group, Inc. (The) (NON) 642 772,326 Randstad Holding NV (Netherlands) 1,522 82,509 Remy International, Inc. 1,479 34,535 Renault SA (France) 2,544 230,016 Scripps Networks Interactive Class A 6,900 559,866 Select Comfort Corp. (NON) 2,057 42,498 Sinclair Broadcast Group, Inc. Class A 981 34,090 SJM Holdings, Ltd. (Hong Kong) 73,000 182,914 Sonic Automotive, Inc. Class A 2,429 64,806 Sotheby's Class A 1,709 71,761 Steven Madden, Ltd. (NON) 777 26,651 Suzuki Motor Corp. (Japan) 13,100 410,308 Swatch Group AG (The) (Switzerland) 349 210,746 TiVo, Inc. (NON) 6,492 83,812 Toyota Motor Corp. (Japan) 6,300 378,354 Vail Resorts, Inc. 325 25,084 Valeo SA (France) 2,675 359,292 Viacom, Inc. Class B 20,300 1,760,619 VOXX International Corp. (NON) 4,699 44,218 World Fuel Services Corp. 1,826 89,894 Wyndham Worldwide Corp. 7,600 575,472 Consumer staples (3.2%) Anheuser-Busch InBev NV (Belgium) 3,023 347,295 Associated British Foods PLC (United Kingdom) 5,826 304,004 Barrett Business Services, Inc. 710 33,370 Beacon Roofing Supply, Inc. (NON) 378 12,519 Blue Nile, Inc. (NON) 634 17,752 Boulder Brands, Inc. (NON) 807 11,443 Bright Horizons Family Solutions, Inc. (NON) 1,305 56,037 British American Tobacco (BAT) PLC (United Kingdom) 5,246 312,255 Calbee, Inc. (Japan) 10,800 297,865 Carrefour SA (France) 7,358 271,429 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 22,000 1,419 Chegg, Inc. (NON) 4,034 28,399 Colgate-Palmolive Co. 7,800 531,804 Core-Mark Holding Co., Inc. 1,436 65,525 Coty, Inc. Class A 4,275 73,231 CVS Caremark Corp. 44,000 3,316,280 Diageo PLC (United Kingdom) 7,116 227,247 Distribuidora Internacional de Alimentacion SA (Spain) 20,834 191,822 Dr. Pepper Snapple Group, Inc. 24,500 1,435,210 Genuine Parts Co. 12,600 1,106,280 Geo Group, Inc. (The) (R) 607 21,688 Grand Canyon Education, Inc. (NON) 456 20,962 Heineken Holding NV (Netherlands) 3,693 242,804 ITT Educational Services, Inc. (NON) (S) 4,621 77,124 Kao Corp. (Japan) 7,800 306,980 Kforce, Inc. 2,932 63,478 Koninklijke Ahold NV (Netherlands) 17,997 337,860 Korn/Ferry International (NON) 1,589 46,669 Krispy Kreme Doughnuts, Inc. (NON) 2,137 34,149 L'Oreal SA (France) 1,398 240,912 ManpowerGroup, Inc. 11,900 1,009,715 MEIJI Holdings Co., Ltd. (Japan) 4,000 264,943 Mondelez International, Inc. Class A 58,700 2,207,707 MWI Veterinary Supply, Inc. (NON) 358 50,832 NACCO Industries, Inc. Class A 261 13,207 Nestle SA (Switzerland) 11,114 860,997 Nutraceutical International Corp. (NON) 1,028 24,528 On Assignment, Inc. (NON) 2,390 85,012 Papa John's International, Inc. 1,443 61,169 Philip Morris International, Inc. 32,600 2,748,506 Popeyes Louisiana Kitchen, Inc. (NON) 1,175 51,359 Reckitt Benckiser Group PLC (United Kingdom) 2,561 223,528 Red Robin Gourmet Burgers, Inc. (NON) 401 28,551 RetailMeNot, Inc. (NON) 1,587 42,230 SABMiller PLC (United Kingdom) 3,621 209,954 Shutterfly, Inc. (NON) 323 13,908 SpartanNash Co. 1,409 29,603 TrueBlue, Inc. (NON) 5,910 162,939 Unilever NV ADR (Netherlands) 5,673 248,228 Unilever PLC (United Kingdom) 4,301 195,133 United Natural Foods, Inc. (NON) 447 29,100 USANA Health Sciences, Inc. (NON) 364 28,443 Woolworths, Ltd. (Australia) 4,347 144,367 Energy (3.4%) AMEC PLC (United Kingdom) 14,905 309,927 Baker Hughes, Inc. 15,300 1,139,085 BG Group PLC (United Kingdom) 11,531 243,717 BP PLC (United Kingdom) 79,110 697,117 Cabot Oil & Gas Corp. 15,400 525,756 Callon Petroleum Co. (NON) 8,771 102,182 Delek US Holdings, Inc. 3,008 84,916 Dril-Quip, Inc. (NON) 2,100 229,404 EOG Resources, Inc. 17,400 2,033,364 Exxon Mobil Corp. 36,278 3,652,469 FutureFuel Corp. 4,753 78,852 Gulfport Energy Corp. (NON) 564 35,419 Halliburton Co. 23,800 1,690,038 Key Energy Services, Inc. (NON) 6,709 61,320 Kodiak Oil & Gas Corp. (NON) 3,522 51,245 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 7,359 736 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 7,359 736 Oceaneering International, Inc. 4,600 359,398 Oil States International, Inc. (NON) 2,700 173,043 Rosetta Resources, Inc. (NON) 517 28,357 Royal Dutch Shell PLC Class A (United Kingdom) 12,840 531,450 Royal Dutch Shell PLC Class B (United Kingdom) 11,699 509,051 Schlumberger, Ltd. 35,500 4,187,225 Statoil ASA (Norway) 15,495 475,926 Stone Energy Corp. (NON) 1,627 76,127 Superior Energy Services, Inc. 39,700 1,434,758 Total SA (France) 8,418 608,383 Unit Corp. (NON) 777 53,481 Vaalco Energy, Inc. (NON) 4,635 33,511 W&T Offshore, Inc. 1,436 23,507 Woodside Petroleum, Ltd. (Australia) 5,915 229,070 WPX Energy, Inc. (NON) 28,100 671,871 Financials (8.3%) Access National Corp. 1,445 21,906 AG Mortgage Investment Trust, Inc. (R) 847 16,034 Ageas (Belgium) 7,305 291,430 Agree Realty Corp. (R) 1,525 46,101 AIA Group, Ltd. (Hong Kong) 63,800 320,630 Alleghany Corp. (NON) 1,700 744,804 Allianz SE (Germany) 2,465 410,777 Allied World Assurance Co. Holdings AG 2,658 101,057 American Equity Investment Life Holding Co. 3,388 83,345 American International Group, Inc. 1,900 103,702 Amtrust Financial Services, Inc. 1,736 72,582 Aon PLC 22,700 2,045,043 Arlington Asset Investment Corp. Class A 932 25,472 ARMOUR Residential REIT, Inc. (R) 4,471 19,359 Ashford Hospitality Prime, Inc. (R) 1,028 17,640 Ashford Hospitality Trust, Inc. (R) 5,143 59,350 Assicurazioni Generali SpA (Italy) 15,865 347,800 Australia & New Zealand Banking Group, Ltd. (Australia) 7,941 249,649 AvalonBay Communities, Inc. (R) 10,700 1,521,433 AXA SA (France) 9,524 227,634 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 19,258 245,478 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,151 93,490 Banco Santander SA (Spain) 36,387 380,163 Bank of Kentucky Financial Corp. 855 29,745 Bank of New York Mellon Corp. (The) 34,800 1,304,304 Bank of Yokohama, Ltd. (The) (Japan) 39,000 224,441 Barclays PLC (United Kingdom) 29,412 107,114 Berkshire Hathaway, Inc. Class B (NON) 1,600 202,496 BNP Paribas SA (France) 3,811 258,546 BofI Holding, Inc. (NON) 923 67,813 Cardinal Financial Corp. 2,699 49,824 Carlyle Group LP (The) 1,149 39,020 CBL & Associates Properties, Inc. (R) 1,922 36,518 CBRE Group, Inc. Class A (NON) 35,900 1,150,236 Chubb Corp. (The) 16,700 1,539,239 Citizens & Northern Corp. 1,714 33,406 City National Corp. 7,500 568,200 CNO Financial Group, Inc. 3,541 63,030 Commonwealth Bank of Australia (Australia) 9,827 749,464 Credit Acceptance Corp. (NON) 338 41,608 Credit Agricole SA (France) 24,881 350,916 Credit Suisse Group AG (Switzerland) 5,355 153,138 CYS Investments, Inc. (R) 2,704 24,390 DBS Group Holdings, Ltd. (Singapore) 18,000 241,800 Deutsche Bank AG (Germany) 6,061 213,251 Deutsche Wohnen AG (Germany) 11,126 239,949 Dexus Property Group (Australia) (R) 213,934 223,919 Discover Financial Services 30,500 1,890,390 East West Bancorp, Inc. 997 34,885 Education Realty Trust, Inc. (R) 7,650 82,161 Encore Capital Group, Inc. (NON) 1,874 85,117 EPR Properties (R) 800 44,696 Essex Property Trust, Inc. (R) 8,100 1,497,771 Farmers Capital Bank Corp. (NON) 1,280 28,915 Federal Agricultural Mortgage Corp. Class C 1,281 39,813 Federal Realty Investment Trust (R) 3,200 386,944 Financial Institutions, Inc. 1,771 41,477 First Community Bancshares Inc. 1,749 25,063 First Industrial Realty Trust (R) 1,733 32,650 First NBC Bank Holding Co. (NON) 1,074 35,990 First Niagara Financial Group, Inc. 31,600 276,184 FirstMerit Corp. 2,174 42,937 Flushing Financial Corp. 1,837 37,750 Genworth Financial, Inc. Class A (NON) 11,029 191,905 Glimcher Realty Trust (R) 3,194 34,591 Goldman Sachs Group, Inc. (The) 19,100 3,198,104 GPT Group (Australia) (R) 67,165 243,200 Hammerson PLC (United Kingdom) (R) 17,971 178,382 Hang Seng Bank, Ltd. (Hong Kong) 15,200 248,287 Hanmi Financial Corp. 3,559 75,024 Heartland Financial USA, Inc. 1,189 29,404 Heritage Financial Group, Inc. 1,526 30,261 HFF, Inc. Class A 4,604 171,223 HSBC Holdings PLC (United Kingdom) 61,498 624,013 Insurance Australia Group, Ltd. (Australia) 59,994 330,377 Invesco Mortgage Capital, Inc. (R) 1,381 23,974 Investor AB Class B (Sweden) 6,898 258,821 Investors Real Estate Trust (R) 3,858 35,532 iStar Financial, Inc. (NON) (R) 3,244 48,595 Joyo Bank, Ltd. (The) (Japan) 39,000 207,887 JPMorgan Chase & Co. 73,290 4,222,970 Kilroy Realty Corp. (R) 3,100 193,068 Legal & General Group PLC (United Kingdom) 68,039 262,460 Lexington Realty Trust (R) 7,659 84,326 Lloyds Banking Group PLC (United Kingdom) (NON) 452,676 575,222 LTC Properties, Inc. (R) 1,905 74,371 Maiden Holdings, Ltd. (Bermuda) 2,959 35,774 MainSource Financial Group, Inc. 2,651 45,730 Meta Financial Group, Inc. 1,010 40,400 MFA Financial, Inc. (R) 4,391 36,050 MicroFinancial, Inc. 2,045 15,808 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 47,900 293,627 Morgan Stanley 43,000 1,390,190 Muenchener Rueckversicherungs AG (Germany) 915 202,846 National Australia Bank, Ltd. (Australia) 8,279 255,903 National Health Investors, Inc. (R) 1,128 70,568 Nelnet, Inc. Class A 1,597 66,164 Ocwen Financial Corp. (NON) 980 36,358 OFG Bancorp (Puerto Rico) 1,645 30,284 One Liberty Properties, Inc. (R) 1,805 38,519 Pacific Premier Bancorp, Inc. (NON) 1,737 24,474 PacWest Bancorp 1,475 63,676 PartnerRe, Ltd. 6,700 731,707 Peoples Bancorp, Inc. 1,651 43,669 Performant Financial Corp. (NON) 3,509 35,441 PHH Corp. (NON) 1,471 33,804 PNC Financial Services Group, Inc. 33,700 3,000,985 Popular, Inc. (Puerto Rico) (NON) 1,399 47,818 Portfolio Recovery Associates, Inc. (NON) 1,748 104,058 ProAssurance Corp. 1,119 49,684 Prudential PLC (United Kingdom) 9,010 206,778 PS Business Parks, Inc. (R) 1,075 89,752 Public Storage (R) 8,800 1,507,880 Ramco-Gershenson Properties Trust (R) 2,172 36,099 Rayonier, Inc. (R) 5,100 181,305 Republic Bancorp, Inc. Class A 1,112 26,377 Resona Holdings, Inc. (Japan) 74,500 433,888 Santander Consumer USA Holdings, Inc. 10,900 211,896 Scentre Group (Australia) (NON)(R) 21,219 64,028 Select Income REIT (R) 1,413 41,881 Skandinaviska Enskilda Banken AB (Sweden) 20,491 273,866 Sovran Self Storage, Inc. (R) 341 26,342 Starwood Property Trust, Inc. (R) 1,032 24,531 Starwood Waypoint Residential Trust (NON) (R) 206 5,399 State Street Corp. 25,600 1,721,856 Stewart Information Services Corp. 2,501 77,556 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,900 205,277 Summit Hotel Properties, Inc. (R) 4,843 51,336 Swedbank AB Class A (Sweden) 9,878 261,972 Symetra Financial Corp. 2,962 67,356 Third Point Reinsurance, Ltd. (Bermuda) (NON) 3,197 48,786 Tokyu Fudosan Holdings Corp. (Japan) 39,400 310,751 Two Harbors Investment Corp. (R) 67,500 707,400 UBS AG (Switzerland) 14,004 256,930 UniCredit SpA (Italy) 27,996 234,418 United Community Banks, Inc. (NON) 1,817 29,744 United Insurance Holdings Corp. 2,951 50,934 Universal Health Realty Income Trust (R) 446 19,392 Visa, Inc. Class A 12,000 2,528,520 WageWorks, Inc. (NON) 1,102 53,127 Wells Fargo & Co. 4,983 261,906 Westfield Group (Australia) 17,030 114,818 Westpac Banking Corp. (Australia) 9,111 291,070 Wheelock and Co., Ltd. (Hong Kong) 60,000 250,439 WisdomTree Investments, Inc. (NON) 5,097 62,999 Health care (5.3%) AbbVie, Inc. 33,400 1,885,096 ACADIA Pharmaceuticals, Inc. (NON) 1,259 28,441 Accuray, Inc. (NON) (S) 3,447 30,334 Actelion, Ltd. (Switzerland) 4,709 595,794 Aegerion Pharmaceuticals, Inc. (NON) 984 31,577 Aetna, Inc. 19,700 1,597,276 Alere, Inc. (NON) 1,913 71,584 Align Technology, Inc. (NON) 592 33,176 Alkermes PLC (NON) 1,049 52,796 AMAG Pharmaceuticals, Inc. (NON) 244 5,056 Amedisys, Inc. (NON) 1,608 26,918 AmSurg Corp. (NON) 1,147 52,269 Antares Pharma, Inc. (NON) (S) 6,167 16,466 Ariad Pharmaceuticals, Inc. (NON) (S) 7,529 47,960 Array BioPharma, Inc. (NON) 3,580 16,325 AstraZeneca PLC (United Kingdom) 7,021 521,543 AtriCure, Inc. (NON) 1,545 28,397 Auxilium Pharmaceuticals, Inc. (NON) (S) 1,230 24,674 Bayer AG (Germany) 4,250 600,284 Biospecifics Technologies Corp. (NON) 660 17,794 Cardinal Health, Inc. 17,900 1,227,224 Celgene Corp. (NON) 22,000 1,889,360 Celldex Therapeutics, Inc. (NON) 507 8,274 Centene Corp. (NON) 347 26,237 Charles River Laboratories International, Inc. (NON) 4,800 256,896 Chemed Corp. 1,292 121,086 Coloplast A/S Class B (Denmark) 5,435 491,509 Community Health Systems, Inc. (NON) 1,745 79,171 Computer Programs & Systems, Inc. 282 17,935 Conatus Pharmaceuticals, Inc. (NON) 499 4,546 Conmed Corp. 2,315 102,207 Cubist Pharmaceuticals, Inc. (NON) 1,553 108,430 Cyberonics, Inc. (NON) 222 13,866 DexCom, Inc. (NON) 690 27,365 Eli Lilly & Co. 15,953 991,798 Enanta Pharmaceuticals, Inc. (NON) 489 21,061 Gilead Sciences, Inc. (NON) 9,600 795,936 GlaxoSmithKline PLC (United Kingdom) 19,239 514,957 Globus Medical, Inc. Class A (NON) 1,508 36,071 Greatbatch, Inc. (NON) 2,909 142,716 Hanger, Inc. (NON) 1,884 59,252 Health Net, Inc. (NON) 5,404 224,482 HealthSouth Corp. 395 14,169 Henry Schein, Inc. (NON) 7,000 830,690 Hill-Rom Holdings, Inc. 1,715 71,190 Hisamitsu Pharmaceutical Co., Inc. (Japan) 3,300 147,564 Impax Laboratories, Inc. (NON) 2,251 67,507 Insulet Corp. (NON) 1,070 42,447 Insys Therapeutics, Inc. (NON) (S) 2,096 65,458 InterMune, Inc. (NON) 1,733 76,512 Intuitive Surgical, Inc. (NON) 2,000 823,600 Isis Pharmaceuticals, Inc. (NON) 547 18,844 Jazz Pharmaceuticals PLC (NON) 2,050 301,371 Johnson & Johnson 40,709 4,258,976 Kindred Healthcare, Inc. 2,276 52,576 McKesson Corp. 11,600 2,160,036 MedAssets, Inc. (NON) 3,164 72,266 Medicines Co. (The) (NON) 2,490 72,359 Medidata Solutions, Inc. (NON) 519 22,218 Merck & Co., Inc. 1,788 103,436 Merrimack Pharmaceuticals, Inc. (NON) (S) 5,174 37,718 Mettler-Toledo International, Inc. (NON) 1,200 303,816 Myriad Genetics, Inc. (NON) (S) 5,600 217,952 Nanosphere, Inc. (NON) 8,406 13,281 Nektar Therapeutics (NON) 2,435 31,217 NewLink Genetics Corp. (NON) 456 12,107 Novartis AG (Switzerland) 5,559 503,369 Novo Nordisk A/S Class B (Denmark) 7,681 353,519 NPS Pharmaceuticals, Inc. (NON) 1,210 39,991 NxStage Medical, Inc. (NON) 1,632 23,452 Omega Healthcare Investors, Inc. (R) 951 35,054 OraSure Technologies, Inc. (NON) 12,513 107,737 Pfizer, Inc. 103,969 3,085,800 Prestige Brands Holdings, Inc. (NON) 1,843 62,459 Providence Service Corp. (The) (NON) 1,952 71,424 Questcor Pharmaceuticals, Inc. 543 50,222 Receptos, Inc. (NON) 687 29,266 Repligen Corp. (NON) 1,651 37,626 Retrophin, Inc. (NON) 1,448 17,000 Roche Holding AG-Genusschein (Switzerland) 2,308 688,392 Sanofi (France) 3,999 424,815 Sequenom, Inc. (NON) (S) 5,426 20,999 Shire PLC (United Kingdom) 2,467 192,946 SIGA Technologies, Inc. (NON) (S) 7,672 21,635 Spectranetics Corp. (The) (NON) 1,218 27,868 STAAR Surgical Co. (NON) 4,314 72,475 Steris Corp. 758 40,538 Sucampo Pharmaceuticals, Inc. Class A (NON) 2,404 16,588 Sunesis Pharmaceuticals, Inc. (NON) 2,111 13,764 Suzuken Co., Ltd. (Japan) 2,700 100,479 TESARO, Inc. (NON) 678 21,093 Thoratec Corp. (NON) 634 22,101 Threshold Pharmaceuticals, Inc. (NON) 3,948 15,634 Trevena, Inc. (NON) 1,968 11,119 Trinity Biotech PLC ADR (Ireland) 1,330 30,630 Triple-S Management Corp. Class B (Puerto Rico) (NON) 926 16,603 United Therapeutics Corp. (NON) 8,500 752,165 WellCare Health Plans, Inc. (NON) 1,514 113,035 WellPoint, Inc. 15,700 1,689,477 Technology (5.9%) Activision Blizzard, Inc. 50,900 1,135,070 Acxiom Corp. (NON) 3,113 67,521 Advanced Energy Industries, Inc. (NON) 1,257 24,197 Amber Road, Inc. (NON) 622 10,033 Amdocs, Ltd. 15,600 722,748 Anixter International, Inc. 799 79,956 AOL, Inc. (NON) 841 33,463 Apple, Inc. 49,719 4,620,387 ASML Holding NV (Netherlands) 3,139 292,323 Aspen Technology, Inc. (NON) 1,417 65,749 AVG Technologies NV (Netherlands) (NON) 1,461 29,410 Bottomline Technologies, Inc. (NON) 538 16,097 Brightcove, Inc. (NON) 1,926 20,300 Broadcom Corp. Class A 49,200 1,826,304 Brother Industries, Ltd. (Japan) 15,300 265,056 CACI International, Inc. Class A (NON) 1,081 75,897 Cavium, Inc. (NON) 437 21,701 Ceva, Inc. (NON) 2,386 35,241 Cirrus Logic, Inc. (NON) 1,274 28,971 Commvault Systems, Inc. (NON) 569 27,978 Computer Sciences Corp. 22,900 1,447,280 Cornerstone OnDemand, Inc. (NON) 1,006 46,296 CSG Systems International, Inc. 641 16,737 Dun & Bradstreet Corp. (The) 6,000 661,200 eBay, Inc. (NON) 23,800 1,191,428 Electronic Arts, Inc. (NON) 2,800 100,436 EnerSys 1,770 121,758 Engility Holdings, Inc. (NON) 1,224 46,830 Entegris, Inc. (NON) 4,349 59,777 Extreme Networks, Inc. (NON) 6,334 28,123 F5 Networks, Inc. (NON) 10,600 1,181,264 Facebook, Inc. Class A (NON) 21,200 1,426,548 Fairchild Semiconductor International, Inc. (NON) 1,574 24,554 FEI Co. 502 45,546 Freescale Semiconductor, Ltd. (NON) 2,012 47,282 GenMark Diagnostics, Inc. (NON) 5,682 76,877 Gentex Corp. 11,400 331,626 Google, Inc. Class A (NON) 771 450,781 GT Advanced Technologies, Inc. (NON) 994 18,488 HomeAway, Inc. (NON) 804 27,995 Hoya Corp. (Japan) 11,700 388,749 inContact, Inc. (NON) 2,250 20,678 Integrated Silicon Solutions, Inc. (NON) 5,253 77,587 IntraLinks Holdings, Inc. (NON) 4,308 38,298 Konica Minolta Holdings, Inc. (Japan) 25,000 247,026 L-3 Communications Holdings, Inc. 6,000 724,500 Leidos Holdings, Inc. 12,100 463,914 Lexmark International, Inc. Class A 900 43,344 Magnachip Semiconductor Corp. (South Korea) (NON) 1,081 15,242 Manhattan Associates, Inc. (NON) 2,949 101,534 Marvell Technology Group, Ltd. 57,500 823,975 MeetMe, Inc. (NON) 9,762 26,553 Mellanox Technologies, Ltd. (Israel) (NON) 620 21,613 Mentor Graphics Corp. 4,846 104,528 Microsemi Corp. (NON) 1,007 26,947 Microsoft Corp. 10,039 418,626 MTS Systems Corp. 389 26,359 NetApp, Inc. 40,400 1,475,408 Netscout Systems, Inc. (NON) 1,044 46,291 NIC, Inc. 1,104 17,498 Nomura Research Institute, Ltd. (Japan) 5,700 179,488 NTT Data Corp. (Japan) 3,400 130,556 Omnivision Technologies, Inc. (NON) 3,052 67,083 Omron Corp. (Japan) 9,000 379,349 Oracle Corp. 89,186 3,614,709 Perficient, Inc. (NON) 2,271 44,216 Photronics, Inc. (NON) 4,029 34,649 Plantronics, Inc. 344 16,529 Power Integrations, Inc. 683 39,300 Proofpoint, Inc. (NON) 678 25,398 PTC, Inc. (NON) 1,305 50,634 Quantum Corp. (NON) 21,583 26,331 RF Micro Devices, Inc. (NON) 14,013 134,385 Rockwell Automation, Inc. 6,300 788,508 Rovi Corp. (NON) 2,255 54,030 Safeguard Scientifics, Inc. (NON) 1,412 29,355 SanDisk Corp. 4,400 459,492 SAP AG (Germany) 1,768 136,540 Semtech Corp. (NON) 1,080 28,242 Silicon Image, Inc. (NON) 6,588 33,204 SoftBank Corp. (Japan) 5,400 402,075 SolarWinds, Inc. (NON) 1,938 74,923 Sparton Corp. (NON) 1,468 40,722 SS&C Technologies Holdings, Inc. (NON) 887 39,223 Symantec Corp. 53,800 1,232,020 Synaptics, Inc. (NON) 1,515 137,320 Tech Data Corp. (NON) 1,253 78,338 Tyler Technologies, Inc. (NON) 707 64,485 Ultimate Software Group, Inc. (NON) 494 68,256 Ultra Clean Holdings, Inc. (NON) 6,476 58,608 Unisys Corp. (NON) 1,760 43,542 United Internet AG (Germany) 4,931 217,246 VeriFone Systems, Inc. (NON) 2,013 73,978 Verint Systems, Inc. (NON) 873 42,821 VeriSign, Inc. (NON) 23,900 1,166,559 Western Digital Corp. 20,700 1,910,610 Xilinx, Inc. 13,500 638,685 XO Group, Inc. (NON) 2,754 33,654 Yelp, Inc. (NON) 409 31,362 Zynga, Inc. Class A (NON) 4,773 15,321 Transportation (0.8%) Aegean Marine Petroleum Network, Inc. (Greece) 6,802 68,632 Alaska Air Group, Inc. 12,900 1,226,145 Central Japan Railway Co. (Japan) 3,600 513,499 ComfortDelgro Corp., Ltd. (Singapore) 115,000 230,572 Delta Air Lines, Inc. 3,100 120,032 Deutsche Lufthansa AG (Germany) 9,251 198,625 Diana Shipping, Inc. (Greece) (NON) 2,941 32,027 Hawaiian Holdings, Inc. (NON) 4,578 62,764 International Consolidated Airlines Group SA (Spain) (NON) 47,584 301,741 Japan Airlines Co., Ltd. (Japan) 3,700 204,531 Matson, Inc. 637 17,097 Quality Distribution, Inc. (NON) 8,838 131,333 Republic Airways Holdings, Inc. (NON) 3,568 38,677 SkyWest, Inc. 2,443 29,853 Southwest Airlines Co. 46,800 1,257,048 Spirit Airlines, Inc. (NON) 1,201 75,951 StealthGas, Inc. (Greece) (NON) 11,055 122,711 Swift Transportation Co. (NON) 6,022 151,935 Universal Truckload Services, Inc. 274 6,949 XPO Logistics, Inc. (NON) 1,755 50,228 Yamato Transport Co., Ltd. (Japan) 8,400 174,045 Utilities and power (1.6%) Abengoa Yield PLC (United Kingdom) (NON) 465 17,586 Centrica PLC (United Kingdom) 49,277 263,624 Chubu Electric Power Co., Inc. (Japan) (NON) 3,200 39,769 CMS Energy Corp. 24,500 763,175 Edison International 20,700 1,202,877 Enel SpA (Italy) 56,824 331,000 ENI SpA (Italy) 12,866 351,996 Entergy Corp. 33,800 2,774,642 Kinder Morgan, Inc. 4,900 177,674 PG&E Corp. 5,800 278,516 PPL Corp. 39,500 1,403,435 Red Electrica Corporacion SA (Spain) 5,428 496,495 Tokyo Gas Co., Ltd. (Japan) 53,000 309,718 UGI Corp. 14,700 742,350 United Utilities Group PLC (United Kingdom) 18,941 285,906 Total common stocks (cost $189,078,158) CORPORATE BONDS AND NOTES (25.4%) (a) Principal amount Value Basic materials (1.0%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $18,000 $18,945 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 66,247 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 524,000 670,720 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 20,000 22,000 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 517,000 587,279 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 63,000 67,725 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 30,000 30,075 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 82,000 90,405 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 52,000 55,587 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 35,000 37,054 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 76,000 93,613 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 20,000 20,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 30,000 31,650 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 137,960 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 333,389 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 17,000 17,184 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 75,000 78,375 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 14,000 14,403 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 34,000 37,018 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 38,000 39,805 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 4,000 4,290 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 116,000 127,639 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 79,000 81,508 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 77,000 84,123 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 34,000 40,885 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 20,000 21,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 14,000 14,280 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 43,000 44,720 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 73,000 80,665 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 20,000 21,650 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 54,000 55,890 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 25,000 23,125 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 74,000 84,268 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 57,000 62,700 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 314,650 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 33,821 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,363 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 23,894 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 10,072 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 30,000 32,063 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 31,074 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 100,000 111,000 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 225,000 240,803 PQ Corp. 144A sr. notes 8 3/4s, 2018 50,000 54,125 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 525,000 531,165 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 363,161 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 146,465 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 101,175 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 40,000 42,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 47,000 52,875 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 40,000 40,800 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 30,000 34,500 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 7,000 7,499 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 7,000 7,613 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 13,000 14,138 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 4,000 4,140 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,175 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 63,000 70,403 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 30,000 31,950 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 18,000 18,585 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 10,000 10,625 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 77,000 77,000 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 260,000 351,304 Capital goods (0.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 133,000 143,308 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 122,000 140,605 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 38,325 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 37,000 40,284 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 25,000 25,188 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 24,000 24,135 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 74,000 84,360 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 43,000 45,903 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 60,000 63,300 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 214,774 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 30,000 30,900 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 62,013 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 140,000 156,450 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 525,000 600,553 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 158,000 153,892 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 570,000 557,322 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 20,000 12,000 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 25,000 25,000 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 237,914 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 151,222 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 331,000 460,338 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 20,000 21,800 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 80,000 78,800 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 30,000 30,900 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 54,000 58,725 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 214,835 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 53,000 55,915 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 47,000 51,171 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 13,000 14,112 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 73,000 78,658 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 54,000 59,805 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 10,000 10,164 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 13,000 13,536 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 496,026 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 50,000 53,250 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 305,000 431,924 Communication services (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2014 125,000 875 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 210,804 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 317,000 368,910 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 525,000 531,105 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 27,000 31,421 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 30,000 34,069 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 37,000 41,810 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 57,000 60,705 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 23,000 23,460 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 50,000 50,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 33,000 36,011 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 34,000 36,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 30,000 31,613 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 50,000 54,625 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 13,000 13,715 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 525,000 597,171 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 539,000 726,594 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 82,000 106,232 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 13,421 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 80,000 83,400 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 24,000 24,780 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 127,027 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 30,000 33,150 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 37,000 36,399 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 238,387 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 42,000 49,875 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 127,000 144,780 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 20,000 23,400 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 14,000 15,015 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 54,000 60,210 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 39,000 44,655 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 23,000 24,006 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 47,000 51,465 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 94,000 101,638 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 233,000 246,689 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 191,302 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 40,000 44,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 10,913 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 45,000 49,163 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 50,000 53,563 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 59,950 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 75,000 64,875 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 215,856 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,000 2,155 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 34,000 34,935 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 336,000 389,001 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 64,685 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 399,071 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 40,000 39,500 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 14,000 14,840 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 162,000 163,759 Sprint Capital Corp. company guaranty 6 7/8s, 2028 92,000 92,920 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 27,000 29,700 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 154,000 186,725 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 100,000 111,250 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 184,000 202,860 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 7,000 7,621 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 20,000 21,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 67,000 72,695 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 17,000 17,893 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 60,000 63,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 93,000 98,813 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 484,936 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 300,000 301,125 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 159,317 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 185,000 193,339 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,726 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 296,425 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 541,000 793,715 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 88,000 119,014 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,615,000 1,980,619 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 525,000 532,714 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 205,992 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 657,535 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 54,000 55,485 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 909,000 903,518 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 90,000 101,138 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 140,000 161,175 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 24,000 24,330 Consumer cyclicals (3.0%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 383,429 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 458,000 660,334 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 10,000 12,242 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,088 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 517,000 513,886 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 35,000 39,900 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 33,000 34,320 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 7,801 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 33,000 38,115 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 72,000 79,380 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 15,000 16,575 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 99,000 99,124 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 17,000 16,193 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 63,000 66,623 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 30,000 31,056 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 22,000 23,320 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 37,000 39,868 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 47,000 51,289 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 325,000 436,729 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 57,000 58,995 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 37,000 39,590 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 41,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 13,000 13,163 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 155,000 179,025 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 42,000 42,042 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 30,000 30,150 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 10,000 10,238 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 17,000 16,958 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,538 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 30,000 32,100 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 84,000 89,565 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 54,000 58,320 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 190,000 204,725 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 44,000 46,365 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 50,000 53,000 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 23,000 24,035 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 60,000 64,350 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 400,000 377,778 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 64,000 73,280 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 396,010 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 152,000 161,690 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 15,000 15,450 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 24,000 25,560 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 116,531 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 245,000 380,853 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 190,736 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 865,000 1,103,404 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 27,000 27,810 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 34,000 35,360 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 67,000 70,430 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 243,000 246,645 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 232,000 235,480 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 37,000 38,156 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 57,000 58,710 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 155,000 160,038 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 63,000 67,883 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 70,000 69,969 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $50,000 45,813 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 360,000 441,889 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 74,000 80,013 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 145,452 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 375,983 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 147,000 169,368 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 293,000 323,015 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 60,000 64,200 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 80,000 78,102 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 70,000 71,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 27,000 27,304 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 34,000 36,465 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 53,000 56,578 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 115,000 124,200 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 46,013 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 195,000 199,875 Johnson Controls, Inc. sr. unsec. notes 4.95s, 2064 405,000 410,271 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 33,000 35,640 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 60,000 68,250 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 23,000 24,898 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 27,000 28,924 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 40,000 41,400 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 57,000 61,346 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 70,000 69,650 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 25,000 25,594 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 80,000 85,200 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 210,000 262,674 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 201,795 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 470,205 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 350,000 362,412 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 130,000 141,700 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 60,000 61,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 50,000 55,813 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 90,000 93,600 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 77,431 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 30,000 35,175 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 30,000 33,450 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 272,706 306,453 Navistar International Corp. sr. notes 8 1/4s, 2021 79,000 82,753 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 150,000 163,500 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 40,000 41,400 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 50,000 53,875 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 65,000 67,438 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 30,000 30,225 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 140,075 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 90,000 99,450 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 90,000 92,012 Owens Corning company guaranty sr. unsec. notes 9s, 2019 20,000 25,149 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 74,000 69,930 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 43,000 45,258 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 27,000 28,991 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 27,000 27,540 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 47,000 54,285 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 32,000 36,160 QVC, Inc. company guaranty sr. notes 4.85s, 2024 120,000 125,483 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 50,000 51,375 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 10,000 10,375 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 58,000 62,930 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 63,000 68,355 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 140,000 154,875 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 29,000 32,118 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 42,550 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 14,000 14,088 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 20,000 20,900 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 43,000 44,720 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 90,000 95,175 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 13,000 13,975 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 90,000 92,250 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 3,000 3,248 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 3,000 3,225 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 91,163 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 50,000 53,375 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 23,000 22,540 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,890 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 23,000 22,828 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 20,000 20,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 54,000 58,995 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 30,000 33,225 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 525,000 524,638 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 35,700 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 58,928 60,696 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 14,000 14,700 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 125,000 128,125 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 93,000 103,114 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 263,171 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 133,764 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 722,385 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 121,114 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 51,327 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 525,000 522,524 Consumer staples (1.7%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 128,000 131,302 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 42,000 55,034 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 481,832 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 525,000 521,213 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 245,000 374,896 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 519,524 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 14,000 15,873 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 50,000 51,125 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 30,000 29,925 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,566 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 90,000 94,533 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 70,000 75,075 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 304,237 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 50,000 51,750 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 325,000 369,230 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 14,000 13,983 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 65,000 72,475 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 56,125 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 54,000 52,920 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 13,000 12,903 CVS Caremark Corp. sr. notes 6.036s, 2028 55,410 63,563 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 525,000 531,424 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 267,052 284,441 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 54,000 57,105 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 47,000 51,348 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 33,000 34,654 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 247,000 249,828 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 176,775 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 73,000 78,220 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 137,000 144,878 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 300,000 393,105 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 515,000 518,815 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 37,000 38,758 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 53,000 56,114 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 23,000 24,035 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 93,000 93,581 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 17,000 18,445 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 140,000 150,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 30,000 32,175 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 357,000 345,653 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 443,231 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 17,000 18,020 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 122,000 134,200 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 300,000 388,232 McDonald's Corp. sr. unsec. notes 5.7s, 2039 270,000 328,648 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 240,646 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 102,068 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 521,000 522,720 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 42,000 42,945 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 67,000 68,843 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 57,000 64,980 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 40,000 43,800 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 10,000 10,575 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 7,000 7,280 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 300,000 328,610 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 50,000 56,250 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 24,000 24,930 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 47,000 50,408 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 299,396 Energy (2.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 21,400 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 17,000 18,785 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 90,000 94,950 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 60,350 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 496,921 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 21,000 23,261 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 125,000 159,406 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 226,412 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 37,000 38,018 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 43,000 44,613 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 49,494 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 192,000 197,488 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 61,000 66,490 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 24,000 24,840 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 14,000 14,928 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 33,000 33,124 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 33,000 33,206 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 595,447 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 525,000 536,188 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 34,000 36,550 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,045,000 1,170,449 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 77,000 86,818 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 17,000 18,658 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 14,000 15,557 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 27,000 27,945 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 27,000 30,240 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 54,000 58,050 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 517,000 514,623 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 33,000 33,619 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 54,000 59,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 54,000 58,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 24,000 25,830 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 43,863 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 525,000 519,943 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 70,000 75,775 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 33,000 34,568 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 7,000 7,525 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 73,000 74,734 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 34,000 35,020 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 57,000 57,855 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 50,000 53,000 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 30,000 30,675 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 331,595 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 60,000 63,900 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 135,000 146,138 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 10,000 10,913 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 124,000 133,300 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 7,000 6,948 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 40,000 42,200 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 186,136 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 40,000 43,600 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 13,000 13,179 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 20,000 20,000 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 56,494 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 63,000 65,520 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 94,000 104,105 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 10,000 10,375 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 84,000 88,200 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 110,000 115,225 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 59,000 3 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 192,824 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 154,368 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 47,700 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 20,000 21,250 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 130,000 101,400 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 155,000 151,029 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 99,450 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 321,533 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 30,000 32,850 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 90,000 98,100 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 116,325 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 86,275 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 37,000 40,654 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 40,000 41,700 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 188,750 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 31,500 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,175,000 1,169,122 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 190,000 122,550 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 150,000 173,782 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 150,000 159,085 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 525,000 550,216 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 513,000 582,896 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 43,000 46,225 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 20,000 21,200 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 30,000 30,375 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 54,000 56,160 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 34,000 34,978 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 20,000 21,650 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 113,000 119,074 Sanchez Energy Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 25,000 25,813 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 47,000 51,580 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 15,000 15,375 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 47,000 50,290 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 600,936 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 564,000 626,716 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 21,200 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 23,000 24,898 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 10,000 10,875 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 271,262 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 193,542 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 14,000 14,256 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 517,000 524,403 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 64,050 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 110,276 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 113,628 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 270,000 419,777 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 104,000 114,140 Williams Companies, Inc. (The) notes 7 3/4s, 2031 4,000 4,820 Williams Companies, Inc. (The) sr. unsec. notes 7 7/8s, 2021 15,000 18,623 Williams Companies, Inc. (The) sr. unsec. notes 4.55s, 2024 240,000 242,376 Williams Partners LP sr. unsec. notes 5.4s, 2044 75,000 80,218 Williams Partners LP sr. unsec. notes 4.3s, 2024 75,000 77,786 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 17,000 18,148 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 80,000 85,200 Financials (8.7%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 564,000 566,393 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 406,156 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 180,177 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 20,000 25,550 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 24,000 29,160 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 44,000 53,020 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 35,625 American Express Co. sr. unsec. notes 7s, 2018 330,000 392,420 American Express Co. sr. unsec. notes 6.15s, 2017 200,000 228,852 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 321,000 442,178 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 729,749 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 525,000 561,019 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 240,000 246,124 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 280,647 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 332,088 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 255,000 276,675 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 394,925 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 517,000 520,336 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 824,876 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 517,000 537,825 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 454,879 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 66,926 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 525,000 523,824 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 450,000 449,000 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 199,000 275,259 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 731,400 724,086 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 455,000 474,338 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 46,000 54,743 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 157,981 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 151,000 150,258 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 564,000 564,606 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 194,365 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 265,894 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 291,794 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 211,473 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 140,000 153,717 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 47,000 49,879 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 440,000 469,114 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 43,000 43,430 CIT Group, Inc. sr. unsec. notes 5s, 2023 27,000 27,675 CIT Group, Inc. sr. unsec. notes 5s, 2022 170,000 175,950 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 37,000 39,717 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 24,000 24,374 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 44,000 47,685 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 525,000 565,430 Citigroup, Inc. sub. notes 5s, 2014 180,000 181,594 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 625,000 758,444 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 718,000 717,884 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 33,000 28,215 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 470,000 497,710 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 47,000 49,115 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 225,000 249,188 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 250,000 316,340 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 517,000 587,654 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 60,000 61,275 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 339,000 387,585 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 87,000 94,178 EPR Properties unsec. notes 5 1/4s, 2023 (R) 280,000 292,356 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 93,000 89,350 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 345,000 364,024 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,613,125 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 595,000 784,900 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 781,000 867,024 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 439,000 417,599 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 542,251 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,347,413 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 265,000 269,117 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 181,938 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 345,000 383,916 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 335,000 330,614 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 290,000 322,321 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 57,000 61,061 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 125,000 186,563 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 417,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 650,000 777,336 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 354,469 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 105,000 112,481 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 57,000 59,708 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,365,000 1,539,907 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 20,000 22,350 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 44,000 47,960 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 210,000 214,725 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 33,000 36,754 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 5,000 5,000 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 151,980 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 523,000 531,866 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 514,000 519,991 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 390,000 460,200 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 84,000 102,893 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 152,058 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 740,000 787,360 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 110,000 123,200 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 164,614 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.991s, 2026 100,000 89,610 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 440,000 507,600 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 385,000 478,363 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 540,000 600,083 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 370,000 385,930 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 516,000 561,789 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 45,000 49,050 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 115,000 123,913 National Australia Bank, Ltd./New York sr. unsec. notes 2.3s, 2018 (Australia) 525,000 534,832 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 90,000 94,613 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 50,125 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 435,733 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 75,000 80,063 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 45,000 47,588 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 59,606 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 30,000 30,975 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,180,263 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 34,000 38,845 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 52,875 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 525,000 526,458 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 290,661 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 275,000 305,938 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 57,000 57,713 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 54,000 58,590 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 320,000 390,800 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 151,399 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 159,159 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 205,000 253,073 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 128,853 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 525,000 536,115 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 125,000 133,125 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 60,000 64,872 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 560,000 568,623 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 535,789 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 98,841 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 315,471 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 300,000 315,900 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 7,000 7,646 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 155,000 159,628 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 476,000 472,710 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 54,000 63,855 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 210,000 227,850 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 25,000 28,125 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 173,000 179,055 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 595,000 656,529 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 272,000 284,588 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 419,012 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 17,000 18,020 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 190,000 260,389 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 469,000 535,672 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 550,000 552,074 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 516,875 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,033,431 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 200,000 204,000 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 572,852 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 67,849 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 40,000 41,800 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 517,000 530,253 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 160,489 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 89,824 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 95,000 96,787 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 20,000 20,575 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 170,000 176,814 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 455,288 Health care (1.6%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 525,000 507,693 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 471,000 473,569 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 100,000 105,000 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 50,000 50,125 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 422,658 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 523,602 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 525,000 538,094 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 128,156 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 525,000 600,237 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 40,000 42,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 50,000 53,000 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 44,000 45,320 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 50,000 50,500 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 50,000 50,750 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 10,000 10,488 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 20,000 21,900 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 10,000 10,250 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 10,000 10,600 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 384,625 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 144,430 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $73,000 72,453 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 60,000 60,375 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 23,000 23,575 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 40,000 40,100 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 20,000 20,175 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 43,000 46,870 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 90,000 91,013 HCA, Inc. sr. notes 6 1/2s, 2020 160,000 179,600 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 14,000 16,170 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 87,000 95,591 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 44,000 46,915 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 24,000 25,200 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 45,000 46,575 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 75,000 81,938 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 74,000 76,590 Johnson & Johnson sr. unsec. notes 5.15s, 2018 329,000 375,307 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 103,000 116,776 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 453,000 448,501 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 45,000 45,742 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 65,000 70,246 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 220,000 224,700 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 75,250 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 72,798 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 17,000 18,233 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 54,000 55,890 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 244,000 249,490 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 40,000 42,300 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 30,000 30,300 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 24,000 24,150 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 44,000 43,725 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 63,000 70,166 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 60,000 65,100 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 420,015 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 47,000 51,876 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 235,000 271,130 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 345,000 361,226 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 504,208 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 519,108 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 17,000 18,063 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 13,000 13,601 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 73,000 77,563 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 17,000 17,723 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 37,000 39,868 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 4,000 4,115 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 40,000 42,600 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 70,000 73,675 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 138,000 127,364 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 275,000 277,143 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 25,000 25,143 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 34,000 31,365 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 97,000 97,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 628,112 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 238,000 238,739 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 525,000 527,470 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 27,000 29,059 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 76,000 79,899 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 45,000 55,406 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 40,000 46,700 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 84,000 99,645 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 257,000 281,415 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 33,000 35,434 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 30,875 34,271 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 29,000 32,770 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 44,000 45,100 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 54,000 57,645 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 207,006 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 447,000 461,996 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 304,165 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 166,050 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 624,285 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 24,000 27,270 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 525,000 525,148 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 23,000 25,156 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 47,000 50,819 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 50,000 59,563 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 85,000 91,163 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 528,702 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 352,397 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 191,345 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 203,250 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 33,000 34,733 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 53,000 57,770 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 34,000 36,423 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 48,501 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 188,381 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 92,000 98,095 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 74,075 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 357,956 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 370,000 348,769 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 104,250 122,494 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 72,023 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 39,000 37,330 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 71,000 67,398 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 93,451 103,263 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 43,000 43,860 Utilities and power (2.1%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 30,000 36,075 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 75,000 87,375 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 100,000 117,000 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 20,000 19,800 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 144,338 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 273,092 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 62,430 Beaver Valley Funding Corp. sr. bonds 9s, 2017 62,000 65,416 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 316,400 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 56,000 60,830 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 13,000 14,024 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 10,000 10,525 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 25,000 29,626 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 259,391 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 334,000 405,811 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 202,680 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 73,000 78,658 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 447,489 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 200,000 250 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 200,000 211,913 El Paso, LLC company guaranty sr. notes 7s, 2017 105,000 118,519 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 17,000 18,615 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 835,000 872,325 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 93,055 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 291,943 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,203,506 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 76,000 7,220 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 37,000 3,515 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 34,000 39,270 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 166,968 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 132,916 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 387,783 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 87,000 100,050 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 34,000 36,253 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 30,000 33,825 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 196,000 195,200 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 33,395 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 57,000 61,988 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 251,272 Kansas Gas and Electric Co. bonds 5.647s, 2021 46,448 49,920 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 505,000 512,005 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 266,000 274,645 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 560,918 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 379,591 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 153,652 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 110,000 121,963 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 334,153 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 135,000 145,130 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 189,217 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,061,210 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 497,540 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 15,021 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 261,335 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 353,617 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 53,000 57,571 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 34,000 35,530 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 44,000 43,560 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 60,000 60,450 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,252 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 54,000 49,275 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 161,394 Union Electric Co. sr. notes 6.4s, 2017 265,000 301,170 West Penn Power Co. 144A sr. bonds 5.95s, 2017 45,000 50,874 Total corporate bonds and notes (cost $139,663,292) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (22.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.2%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2044 $19,000,000 $19,178,125 U.S. Government Agency Mortgage Obligations (18.9%) Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 81,293 87,639 6s, TBA, July 1, 2044 29,000,000 32,672,577 4 1/2s, TBA, July 1, 2044 1,000,000 1,083,125 4s, TBA, July 1, 2044 51,000,000 54,131,651 3 1/2s, TBA, July 1, 2029 20,000,000 21,195,312 3s, TBA, July 1, 2044 2,000,000 1,975,938 Total U.S. government and agency mortgage obligations (cost $129,281,621) MORTGAGE-BACKED SECURITIES (5.7%) (a) Principal amount Value Agency collateralized mortgage obligations (1.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 25.182s, 2037 $180,892 $264,592 IFB Ser. 2979, Class AS, 23.717s, 2034 19,247 24,636 IFB Ser. 3072, Class SB, 23.094s, 2035 291,126 415,109 IFB Ser. 3249, Class PS, 21.774s, 2036 252,767 347,585 IFB Ser. 3065, Class DC, 19.405s, 2035 250,055 357,947 IFB Ser. 2990, Class LB, 16.558s, 2034 255,589 334,836 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 424,271 78,282 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 674,305 165,459 IFB Ser. 310, Class S4, IO, 5.798s, 2043 389,630 101,097 IFB Ser. 311, Class S1, IO, 5.798s, 2043 1,514,969 344,370 IFB Ser. 308, Class S1, IO, 5.798s, 2043 731,151 186,904 Ser. 3391, PO, zero %, 2037 17,256 14,676 Ser. 3300, PO, zero %, 2037 107,211 95,167 Ser. 3206, Class EO, PO, zero %, 2036 11,460 10,178 FRB Ser. 3326, Class WF, zero %, 2035 5,310 4,480 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 65,790 123,070 IFB Ser. 06-8, Class HP, 24.009s, 2036 203,694 314,840 IFB Ser. 05-45, Class DA, 23.863s, 2035 356,768 533,877 IFB Ser. 05-75, Class GS, 19.794s, 2035 107,262 143,420 IFB Ser. 05-106, Class JC, 19.653s, 2035 78,803 116,271 IFB Ser. 05-83, Class QP, 16.999s, 2034 46,152 59,508 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,191,374 269,176 Ser. 07-64, Class LO, PO, zero %, 2037 64,885 57,503 Ser. 07-14, Class KO, PO, zero %, 2037 50,416 44,179 Ser. 06-125, Class OX, PO, zero %, 2037 5,474 4,959 Ser. 06-84, Class OT, PO, zero %, 2036 7,124 6,385 Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.997s, 2042 1,104,460 190,078 Ser. 10-9, Class UI, IO, 5s, 2040 841,077 186,314 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 174,521 37,820 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,495,839 217,301 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 1,854,643 122,073 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 1,776,472 262,172 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,280,210 501,675 Ser. 06-36, Class OD, PO, zero %, 2036 5,439 4,812 Commercial mortgage-backed securities (3.4%) Banc of America Commercial Mortgage Trust FRB Ser. 08-1, Class AJ, 6.461s, 2051 225,000 242,190 Ser. 06-5, Class A2, 5.317s, 2047 1,047,591 1,051,199 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.531s, 2051 12,834,626 121,595 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.65s, 2041 206,000 209,090 Ser. 04-4, Class XC, IO, 0.872s, 2042 1,454,006 3,847 Ser. 04-5, Class XC, IO, 0.834s, 2041 4,628,759 9,568 Ser. 05-1, Class XW, IO, 0.036s, 2042 10,981,613 549 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW12, Class AJ, 5.937s, 2038 168,000 176,908 FRB Ser. 05-T18, Class D, 5.134s, 2042 248,000 256,680 Ser. 04-PR3I, Class X1, IO, 0.743s, 2041 574,051 1,688 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.605s, 2039 191,000 191,535 Ser. 06-PW14, Class X1, IO, 0.832s, 2038 8,251,836 126,913 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.744s, 2047 196,000 207,672 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 288,000 290,794 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.735s, 2049 65,562,996 832,650 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 351,000 378,413 Ser. 12-CR1, Class XA, IO, 2.393s, 2045 6,101,126 673,577 Ser. 12-CR3, Class XA, IO, 2.345s, 2045 1,900,345 228,556 Ser. 14-UBS2, Class XA, IO, 1.607s, 2047 1,756,061 165,642 Ser. 14-CR17, Class XA, IO, 1.38s, 2047 2,077,779 166,724 Ser. 06-C8, Class XS, IO, 0.706s, 2046 29,589,539 337,711 COMM Mortgage Trust 144A FRB Ser. 13-CR12, Class D, 5.255s, 2046 273,000 265,847 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.763s, 2038 361,971 16 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 224,929 226,616 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.013s, 2020 447,034 7,376 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 131,566 954 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 51,877 37,393 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.456s, 2044 264,000 265,655 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.282s, 2045 128,185,569 197,238 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4, 5.301s, 2038 190,202 190,501 Ser. 05-C1, Class X1, IO, 0.765s, 2043 9,067,592 32,335 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 219,000 216,109 FRB Ser. 05-GG3, Class B, 4.894s, 2042 194,000 197,143 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 977,000 982,080 Ser. 13-GC10, Class XA, IO, 1.896s, 2046 6,471,522 671,873 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 16,027 16,008 FRB Ser. 11-GC3, Class D, 5.728s, 2044 876,000 925,038 FRB Ser. 12-GC6, Class E, 5s, 2045 478,000 417,636 Ser. 06-GG6, Class XC, IO, 0.158s, 2038 14,165,500 9,788 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 83,500 88,543 FRB Ser. 06-LDP7, Class B, 6.057s, 2045 251,000 215,913 Ser. 06-LDP8, Class B, 5.52s, 2045 171,000 175,617 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 1,185,000 1,258,352 FRB Ser. 13-C10, Class C, 4.298s, 2047 408,000 416,723 FRB Ser. 13-C13, Class C, 4.191s, 2046 186,000 185,709 Ser. 06-LDP8, Class X, IO, 0.725s, 2045 9,362,834 96,503 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.379s, 2051 267,000 275,328 FRB Ser. 07-CB20, Class C, 6.379s, 2051 192,000 180,935 FRB Ser. 12_LC9, Class D, 4.573s, 2047 224,000 226,282 Ser. 05-CB12, Class X1, IO, 0.493s, 2037 6,956,753 19,764 Ser. 06-LDP6, Class X1, IO, 0.249s, 2043 13,497,188 30,004 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 75,144 78,526 Ser. 98-C4, Class H, 5.6s, 2035 215,000 224,405 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 188,186 192,311 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C4, Class H, 6.622s, 2036 500,000 512,200 FRB Ser. 04-C7, Class G, 5.032s, 2036 236,000 241,959 Ser. 06-C7, Class XCL, IO, 0.85s, 2038 12,772,719 174,118 Ser. 05-C2, Class XCL, IO, 0.484s, 2040 22,612,121 44,727 Ser. 05-C7, Class XCL, IO, 0.371s, 2040 22,387,635 53,260 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 2,487 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.033s, 2050 135,839 136,485 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.067s, 2039 3,875,307 3,848 Ser. 05-MCP1, Class XC, IO, 0.766s, 2043 9,341,623 34,807 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.525s, 2044 448,697 26,069 Ser. 06-C4, Class X, IO, 6.472s, 2045 1,562,354 118,114 Ser. 07-C5, Class X, IO, 5.964s, 2049 243,298 13,016 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.565s, 2046 (F) 393,000 400,858 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.565s, 2046 900,000 843,480 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 225,000 228,083 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.356s, 2049 175,000 181,370 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 353,515 88,379 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 (F) 385,000 378,629 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.483s, 2042 17,821,998 45,803 Ser. 06-C26, Class XC, IO, 0.185s, 2045 7,058,511 10,729 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.439s, 2046 950,000 871,746 WF-RBS Commercial Mortgage Trust FRB Ser. 12-C7, Class C, 5.002s, 2045 177,000 189,160 FRB Ser. 14-C19, Class C, 4.646s, 2047 162,000 167,265 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-UBS1, Class D, 4.788s, 2046 605,000 571,888 Ser. 14-C19, Class D, 4.234s, 2047 227,000 202,952 Ser. 12-C10, Class XA, IO, 1.961s, 2045 2,399,368 252,941 Ser. 13-C12, Class XA, IO, 1.649s, 2048 2,700,210 233,957 Residential mortgage-backed securities (non-agency) (1.3%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 8.412s, 2036 100,000 101,350 FRB Ser. 12-RR10, Class 9A2, 2.663s, 2035 100,000 94,250 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.161s, 2037 172,222 117,972 FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 721,261 713,147 FRB Ser. 14-RR1, Class 2A2, 2.371s, 2036 350,000 294,438 FRB Ser. 13-RR8, Class 2A2, 0.299s, 2036 902,360 763,622 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 1,087,973 1,017,255 FRB Ser. 05-51, Class 1A1, 0.475s, 2035 658,134 572,577 FRB Ser. 07-OA10, Class 2A1, 0.402s, 2047 437,758 374,283 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.428s, 2036 400,000 325,120 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.442s, 2035 326,110 314,761 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.924s, 2046 1,055,727 723,173 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.194s, 2046 183,449 168,773 FRB Ser. 06-AR3, Class A1B, 1.124s, 2046 401,130 327,121 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 390,951 345,014 FRB Ser. 05-AR9, Class A1C3, 0.632s, 2045 348,033 313,230 FRB Ser. 05-AR15, Class A1B3, 0.492s, 2045 587,722 516,197 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.331s, 2047 375,000 277,500 Total mortgage-backed securities (cost $30,211,807) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.2%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $308,448 $260,621 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 205,000 191,163 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,345,000 1,295,908 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 644,937 538,523 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,135,651 948,268 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 4,564 1,887,656 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $100,000 97,500 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 97,250 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 200,000 214,250 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 189,000 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 320,000 304,000 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 200,000 186,104 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 175,000 194,513 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 61,650 71,514 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 468,625 Total foreign government and agency bonds and notes (cost $7,146,527) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $27,740 $27,896 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.528s, 2018 582,691 543,293 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 40,000 39,445 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 150,000 149,759 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 122,686 122,533 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 71,784 71,829 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 169,575 169,198 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.651s, 2017 82,302 67,899 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 28,537 28,801 Total senior loans (cost $1,226,226) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 249 $249,630 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,035 55,556 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 7,650 173,196 M/I Homes, Inc. Ser. A, $2.438 pfd. 2,202 56,439 Total preferred stocks (cost $392,613) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. (R) 5,720 $131,471 United Technologies Corp. $3.75 cv. pfd. 1,100 71,709 Total convertible preferred stocks (cost $159,547) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $27,000 $38,256 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 102,000 111,180 Total convertible bonds and notes (cost $118,229) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $135,000 $137,618 Total municipal bonds and notes (cost $135,000) INVESTMENT COMPANIES (—%) (a) Shares Value Hercules Technology Growth Capital, Inc. (S) 3,001 $48,496 Total investment companies (cost $42,372) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $1,356 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 34,898 — Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (26.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 504,400 $504,400 Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 37,573,709 37,573,709 Putnam Short Term Investment Fund 0.07% (AFF) Shares 106,863,915 106,863,915 U.S. Treasury Bills with an effective yield of 0.06%, August 14, 2014 (SEG) $708,000 707,948 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.12%, August 21, 2014 (SEG)(SEGCCS) 2,404,000 2,403,690 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, February 5, 2014 (SEG)(SEGCCS) 4,396,000 4,394,596 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, November 13, 2014 (SEG)(SEGCCS) 1,030,000 1,029,805 U.S. Treasury Bills with an effective yield of 0.04%, November 20, 2014 (SEG)(SEGCCS) 1,109,000 1,108,782 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, October 16, 2014 (SEG)(SEGCCS) 398,000 397,950 Total short-term investments (cost $154,982,742) TOTAL INVESTMENTS Total investments (cost $652,445,150) (b) FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $82,317,086) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $87,694 $85,424 $2,270 Australian Dollar Sell 7/17/14 87,694 86,206 (1,488) British Pound Sell 9/17/14 2,800,144 2,741,909 (58,235) Canadian Dollar Sell 7/17/14 19,486 8,769 (10,717) Chilean Peso Buy 7/17/14 1,338 1,332 6 Chilean Peso Sell 7/17/14 1,338 1,347 9 Colombian Peso Buy 7/17/14 460,000 437,523 22,477 Colombian Peso Sell 7/17/14 460,000 444,210 (15,790) Barclays Bank PLC Australian Dollar Buy 7/17/14 7,347 4,558 2,789 British Pound Sell 9/17/14 3,516,599 3,443,431 (73,168) Canadian Dollar Sell 7/17/14 577,645 564,682 (12,963) Euro Sell 9/17/14 1,729,377 1,713,389 (15,988) Hong Kong Dollar Buy 8/20/14 267,640 267,731 (91) Japanese Yen Sell 8/20/14 378,819 373,442 (5,377) Mexican Peso Buy 7/17/14 219,702 210,448 9,254 New Zealand Dollar Buy 7/17/14 407,626 406,606 1,020 Norwegian Krone Buy 9/17/14 213,517 218,150 (4,633) Singapore Dollar Buy 8/20/14 122,385 121,563 822 South African Rand Sell 7/17/14 258,575 250,319 (8,256) South Korean Won Buy 8/20/14 961,598 945,040 16,558 Swedish Krona Sell 9/17/14 415,626 414,936 (690) Swiss Franc Buy 9/17/14 548,735 541,558 7,177 Citibank, N.A. Australian Dollar Buy 7/17/14 887,588 868,783 18,805 Australian Dollar Sell 7/17/14 887,588 877,502 (10,086) Brazilian Real Buy 7/2/14 876,578 857,673 18,905 Brazilian Real Sell 7/2/14 876,578 874,797 (1,781) Brazilian Real Buy 10/2/14 854,062 852,652 1,410 Canadian Dollar Buy 7/17/14 1,124 1,106 18 Canadian Dollar Sell 7/17/14 1,124 1,083 (41) Chilean Peso Sell 7/17/14 246,021 244,848 (1,173) Danish Krone Sell 9/17/14 405,478 402,187 (3,291) Euro Sell 9/17/14 698,545 694,612 (3,933) Japanese Yen Sell 8/20/14 435,978 429,835 (6,143) Mexican Peso Buy 7/17/14 312,409 309,846 2,563 New Zealand Dollar Sell 7/17/14 16,263 27,869 11,606 Norwegian Krone Buy 9/17/14 1,319,937 1,338,076 (18,139) Thai Baht Buy 8/20/14 262,786 263,438 (652) Thai Baht Sell 8/20/14 262,786 262,328 (458) Credit Suisse International Australian Dollar Sell 7/17/14 432,162 428,097 (4,065) British Pound Sell 9/17/14 970,267 950,010 (20,257) Canadian Dollar Sell 7/17/14 668,610 640,410 (28,200) Euro Sell 9/17/14 704,160 700,148 (4,012) Indian Rupee Buy 8/20/14 681,540 686,282 (4,742) Japanese Yen Sell 8/20/14 1,606,210 1,587,189 (19,021) New Zealand Dollar Buy 7/17/14 648,686 644,616 4,070 Norwegian Krone Buy 9/17/14 336,101 343,558 (7,457) Singapore Dollar Sell 8/20/14 198,415 197,059 (1,356) South Korean Won Buy 8/20/14 266,049 261,461 4,588 Swedish Krona Sell 9/17/14 420,082 415,586 (4,496) Swiss Franc Sell 9/17/14 1,708,492 1,686,097 (22,395) Deutsche Bank AG Australian Dollar Sell 7/17/14 426,886 422,820 (4,066) Canadian Dollar Buy 7/17/14 441,337 429,022 12,315 Canadian Dollar Sell 7/17/14 441,337 425,788 (15,549) Czech Koruna Buy 9/17/14 266,817 265,524 1,293 Czech Koruna Sell 9/17/14 266,817 264,393 (2,424) Euro Sell 9/17/14 1,499,816 1,491,929 (7,887) Japanese Yen Sell 8/20/14 213,543 210,480 (3,063) New Zealand Dollar Buy 7/17/14 863,428 842,140 21,288 Norwegian Krone Buy 9/17/14 427,099 436,105 (9,006) Norwegian Krone Sell 9/17/14 427,099 435,824 8,725 Polish Zloty Buy 9/17/14 261,910 260,621 1,289 Swedish Krona Sell 9/17/14 439,239 436,042 (3,197) Goldman Sachs International Australian Dollar Buy 7/17/14 452,790 450,060 2,730 Australian Dollar Sell 7/17/14 452,790 451,288 (1,502) British Pound Sell 9/17/14 209,173 204,774 (4,399) Canadian Dollar Buy 7/17/14 442,461 427,514 14,947 Canadian Dollar Sell 7/17/14 442,461 426,625 (15,836) Euro Buy 9/17/14 2,328 2,311 17 Euro Sell 9/17/14 2,328 2,315 (13) Japanese Yen Sell 8/20/14 521,411 513,986 (7,425) Swedish Krona Sell 9/17/14 436,114 439,363 3,249 HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 304,717 298,149 (6,568) British Pound Sell 9/17/14 2,792,618 2,734,042 (58,576) Canadian Dollar Buy 7/17/14 71,480 69,792 1,688 Canadian Dollar Sell 7/17/14 71,480 71,171 (309) Indonesian Rupiah Buy 8/20/14 508,232 520,749 (12,517) Indonesian Rupiah Sell 8/20/14 508,232 514,387 6,155 Japanese Yen Sell 8/20/14 1,164,440 1,147,869 (16,571) Swedish Krona Sell 9/17/14 892,148 890,522 (1,626) JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/14 430,842 421,757 (9,085) Brazilian Real Buy 7/2/14 552,433 538,457 13,976 Brazilian Real Sell 7/2/14 552,433 551,434 (999) Brazilian Real Buy 10/2/14 106,979 103,794 3,185 British Pound Buy 9/17/14 1,080,412 1,060,626 19,786 Canadian Dollar Sell 7/17/14 185,585 173,469 (12,116) Euro Sell 9/17/14 1,876,620 1,865,275 (11,345) Hungarian Forint Sell 9/17/14 253,778 256,628 2,850 Indian Rupee Buy 8/20/14 688,256 691,865 (3,609) Japanese Yen Sell 8/20/14 6,077 3,136 (2,941) Mexican Peso Buy 7/17/14 181,272 178,480 2,792 New Taiwan Dollar Sell 8/20/14 521,875 518,623 (3,252) New Zealand Dollar Buy 7/17/14 657,604 640,951 16,653 Norwegian Krone Buy 9/17/14 850,085 871,298 (21,213) Singapore Dollar Sell 8/20/14 114,365 113,584 (781) Swedish Krona Sell 9/17/14 1,474,176 1,471,655 (2,521) Thai Baht Buy 8/20/14 2,601 2,605 (4) Thai Baht Sell 8/20/14 2,601 2,603 2 State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 357,654 353,586 4,068 Brazilian Real Buy 7/2/14 1,297,036 1,276,863 20,173 Brazilian Real Sell 7/2/14 1,297,036 1,297,447 411 Brazilian Real Buy 10/2/14 832,456 830,536 1,920 British Pound Sell 9/17/14 1,202,529 1,177,837 (24,692) Canadian Dollar Sell 7/17/14 12,272 8,093 (4,179) Chilean Peso Buy 7/17/14 423,490 426,248 (2,758) Chilean Peso Sell 7/17/14 436,264 422,668 (13,596) Euro Sell 9/17/14 242,847 241,380 (1,467) Japanese Yen Sell 8/20/14 461,251 456,974 (4,277) Mexican Peso Buy 7/17/14 434,853 429,423 5,430 Mexican Peso Sell 7/17/14 434,853 435,835 982 New Taiwan Dollar Sell 8/20/14 260,031 258,929 (1,102) New Zealand Dollar Buy 7/17/14 432,982 419,254 13,728 Norwegian Krone Buy 9/17/14 1,436,814 1,455,729 (18,915) Singapore Dollar Sell 8/20/14 444,708 441,699 (3,009) Swedish Krona Sell 9/17/14 415,984 411,014 (4,970) UBS AG Australian Dollar Sell 7/17/14 1,721,297 1,675,320 (45,977) British Pound Buy 9/17/14 8,595,237 8,411,491 183,746 Canadian Dollar Sell 7/17/14 428,596 413,591 (15,005) Euro Sell 9/17/14 1,857,581 1,847,572 (10,009) Japanese Yen Sell 8/20/14 416,723 413,727 (2,996) WestPac Banking Corp. Australian Dollar Buy 7/17/14 457,123 445,156 11,967 Australian Dollar Sell 7/17/14 457,123 450,632 (6,491) British Pound Buy 9/17/14 442,290 439,522 2,768 Canadian Dollar Buy 7/17/14 438,995 426,221 12,774 Canadian Dollar Sell 7/17/14 438,995 423,475 (15,520) Japanese Yen Sell 8/20/14 1,484,985 1,466,504 (18,481) New Zealand Dollar Buy 7/17/14 449,769 443,046 6,723 New Zealand Dollar Sell 7/17/14 449,769 435,748 (14,021) Total FUTURES CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 133 $5,886,019 Sep-14 $59,643 FTSE 100 Index (Short) 51 5,857,454 Sep-14 73,818 MSCI EAFE Index Mini (Short) 196 19,295,220 Sep-14 (101,675) Russell 2000 Index Mini (Long) 190 22,615,700 Sep-14 661,770 Russell 2000 Index Mini (Short) 58 6,903,740 Sep-14 (202,246) S&P 500 Index (Long) 2 976,200 Sep-14 (658) S&P 500 Index E-Mini (Long) 62 6,052,440 Sep-14 90,396 S&P 500 Index E-Mini (Short) 460 44,905,200 Sep-14 (672,517) S&P Mid Cap 400 Index E-Mini (Long) 1 142,930 Sep-14 880 S&P Mid Cap 400 Index E-Mini (Short) 93 13,292,490 Sep-14 (315,456) SPI 200 Index (Long) 90 11,359,243 Sep-14 8,105 U.S. Treasury Bond 30 yr (Long) 96 13,170,000 Sep-14 63,364 U.S. Treasury Bond 30 yr (Short) 16 2,195,000 Sep-14 (17,015) U.S. Treasury Bond Ultra 30 yr (Long) 48 7,197,000 Sep-14 43,784 U.S. Treasury Note 2 yr (Long) 154 33,817,438 Sep-14 (16,418) U.S. Treasury Note 2 yr (Short) 40 8,783,750 Sep-14 4,924 U.S. Treasury Note 5 yr (Long) 372 44,439,469 Sep-14 (38,410) U.S. Treasury Note 5 yr (Short) 12 1,433,531 Sep-14 352 U.S. Treasury Note 10 yr (Long) 146 18,275,094 Sep-14 20,566 U.S. Treasury Note 10 yr (Short) 2 250,344 Sep-14 (98) Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $62,140,000 (E) $151,500 9/17/16 3 month USD-LIBOR-BBA 1.00% $(11,725) 43,014,000 (E) 237,508 9/17/19 3 month USD-LIBOR-BBA 2.25% (64,623) 23,997,000 (E) 327,275 9/17/24 3 month USD-LIBOR-BBA 3.25% (25,698) 3,890,000 (E) (278,228) 9/17/44 3 month USD-LIBOR-BBA 4.00% 51,419 Total $438,055 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $190,129 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $(27) Barclays Bank PLC 62,940 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (36) 2,272,618 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,283) 200,552 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (113) 5,092 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3) 22,962 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 216 6,786 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 62 476,213 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,438 1,411,060 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,299 64,835 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 611 11,104 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 101 36,397 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 332 26,218 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 239 364,582 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,129) 49,908 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (286) 55,705 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (435) 27,899 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (218) 27,899 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (218) 55,893 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (437) 145,134 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,134) 55,893 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (437) 50,427 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 475 36,940 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (216) 111,598 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (872) 196,306 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (698) Citibank, N.A. 684,819 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,454 baskets 163 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 7,668 units 3,563 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (24,926) Credit Suisse International $190,129 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (27) 624,902 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (353) Goldman Sachs International 105,170 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (112) 15,924 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (10) 156,500 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (88) 156,500 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (88) 1,058,367 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (598) 163,632 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (92) 796,561 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,694) 25,460 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (149) 30,644 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (179) 877,415 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (495) 564,279 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,295) 569,563 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 82 JPMorgan Chase Bank N.A. 189,305 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (27) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $3,648 $64,000 5/11/63 300 bp $4,858 CMBX NA BBB- Index BBB-/P 3,828 62,000 5/11/63 300 bp 4,999 CMBX NA BBB- Index BBB-/P 1,868 31,000 5/11/63 300 bp 2,454 CMBX NA BBB- Index BBB-/P 957 14,000 5/11/63 300 bp 1,222 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 5,210 47,000 5/11/63 300 bp 6,099 Credit Suisse International CMBX NA BBB- Index BBB-/P 4,924 120,000 5/11/63 300 bp 7,192 CMBX NA BBB- Index BBB-/P 6,974 91,000 5/11/63 300 bp 8,694 CMBX NA BBB- Index BBB-/P 4,589 63,000 5/11/63 300 bp 5,780 CMBX NA BBB- Index BBB-/P 4,628 58,000 5/11/63 300 bp 5,724 CMBX NA BBB- Index BBB-/P 1,765 58,000 5/11/63 300 bp 2,861 CMBX NA BBB- Index BBB-/P 1,022 58,000 5/11/63 300 bp 2,118 CMBX NA BBB- Index BBB-/P 4,413 57,000 5/11/63 300 bp 5,491 CMBX NA BBB- Index BBB-/P 3,750 57,000 5/11/63 300 bp 4,827 CMBX NA BBB- Index BBB-/P 876 57,000 5/11/63 300 bp 1,953 CMBX NA BBB- Index BBB-/P 6,214 55,000 5/11/63 300 bp 7,254 CMBX NA BBB- Index BBB-/P 3,502 44,000 5/11/63 300 bp 4,334 CMBX NA BBB- Index BBB-/P 418 36,000 5/11/63 300 bp 1,098 CMBX NA BBB- Index BBB-/P 248 32,000 5/11/63 300 bp 853 CMBX NA BBB- Index BBB-/P 134 7,000 5/11/63 300 bp 266 CMBX NA BB Index — (184) 24,000 5/11/63 (500 bp) (778) CMBX NA BB Index — (230) 24,000 5/11/63 (500 bp) (824) CMBX NA BB Index — (219) 24,000 5/11/63 (500 bp) (813) CMBX NA BB Index — 600 30,000 5/11/63 (500 bp) (142) CMBX NA BB Index — (926) 53,000 5/11/63 (500 bp) (2,237) CMBX NA BB Index — 600 58,000 5/11/63 (500 bp) (835) CMBX NA BB Index — 912 59,000 5/11/63 (500 bp) (547) CMBX NA BB Index — 1,584 60,000 5/11/63 (500 bp) 100 CMBX NA BB Index — (376) 72,000 5/11/63 (500 bp) (2,157) CMBX NA BB Index — (1,028) 53,000 5/11/63 (500 bp) (2,339) CMBX NA BBB- Index BBB-/P 7,567 71,000 5/11/63 300 bp 8,911 CMBX NA BBB- Index BBB-/P 2,722 63,000 5/11/63 300 bp 3,912 CMBX NA BBB- Index BBB-/P 1,428 60,000 5/11/63 300 bp 2,562 CMBX NA BBB- Index BBB-/P (1,066) 59,000 5/11/63 300 bp 49 CMBX NA BBB- Index BBB-/P 41 59,000 5/11/63 300 bp 1,156 CMBX NA BBB- Index BBB-/P 204 59,000 5/11/63 300 bp 1,319 CMBX NA BBB- Index BBB-/P 2,393 50,000 5/11/63 300 bp 3,338 CMBX NA BBB- Index — (2,769) 59,000 1/17/47 (300 bp) (2,852) CMBX NA BBB- Index — (3,390) 60,000 1/17/47 (300 bp) (3,474) Goldman Sachs International CMBX NA BB Index — (230) 24,000 5/11/63 (500 bp) (824) CMBX NA BB Index — 678 30,000 5/11/63 (500 bp) (64) CMBX NA BBB- Index BBB-/P (983) 59,000 5/11/63 300 bp 132 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 Index BBB+/P $(194,344) $13,550,000 6/20/19 100 bp $77,232 NA IG Series 22 Index BBB+/P (82,327) 5,740,000 6/20/19 100 bp 32,717 NA HY Series 22 Index B+/P (112,157) 1,558,260 6/20/19 500 bp 25,166 NA IG Series 22 Index BBB+/P (144,355) 7,800,000 6/20/19 100 bp 11,976 NA IG Series 22 Index BBB+/P (54,710) 3,100,000 6/20/19 100 bp 7,422 NA IG Series 22 Index BBB+/P (37,507) 2,650,000 6/20/19 100 bp 15,605 NA HY Series 22 Index B+/P (1,193,592) 16,636,950 6/20/19 500 bp 272,553 NA HY Series 22 Index B+/P (1,386,682) 15,934,050 6/20/19 500 bp 17,520 NA IG Series 22 Index BBB+/P (19,819) 1,200,000 6/20/19 100 bp 4,232 NA HY Series 22 Index B+/P (520,748) 7,157,700 6/20/19 500 bp 110,030 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $588,712,868. (b) The aggregate identified cost on a tax basis is $656,509,262, resulting in gross unrealized appreciation and depreciation of $64,121,411 and $3,812,627, respectively, or net unrealized appreciation of $60,308,784. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issurer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $38,363,631 $35,506,172 $36,296,094 $13,729 $37,573,709 Putnam Short Term Investment Fund * 99,688,231 157,542,138 150,366,454 56,135 106,863,915 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $504,400, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $490,297. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $310,413,168 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $123,095 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $394,065 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $12,248,388 $— $— Capital goods 18,461,437 — — Communication services 9,559,146 — — Conglomerates 3,356,741 — — Consumer cyclicals 27,515,902 — — Consumer staples 18,766,352 — 1,419 Energy 20,329,969 — 1,472 Financials 48,712,132 — — Health care 31,370,724 — — Technology 34,499,644 — — Transportation 5,014,395 — — Utilities and power 9,438,763 — — Total common stocks — Convertible bonds and notes — 149,436 — Convertible preferred stocks 71,709 131,471 — Corporate bonds and notes — 149,667,543 3 Foreign government and agency bonds and notes — 6,944,895 Investment companies 48,496 — — Mortgage-backed securities — 33,324,399 — Municipal bonds and notes — 137,618 — Preferred stocks 228,752 306,069 — Senior loans — 1,220,653 — U.S. government and agency mortgage obligations — 130,324,367 — Warrants — 1,356 — Short-term investments 144,437,624 10,547,171 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(292,982) $— Futures contracts (336,891) — — Interest rate swap contracts — (488,682) — Total return swap contracts — (6,698) — Credit default contracts — 4,336,068 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $4,348,876 $12,808 Foreign exchange contracts 521,977 814,959 Equity contracts 903,636 1,317,478 Interest rate contracts 488,946 906,019 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)2,000 Forward currency contracts (contract amount)$137,200,000 Centrally cleared interest rate swap contracts (notional)$121,300,000 OTC total return swap contracts (notional)$55,500,000 OTC credit default swap contracts (notional)$4,200,000 Centrally cleared credit defult rate swap contracts (notional)$53,900,000 Warrants (number of warrants)35,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $17,586 $— $— $— $— $— $— $— $— $— $— 17,586 OTC Total return swap contracts*# — 19,773 — 14,122 — — 82 — 33,977 OTC Credit default contracts*# 3,232 889 — — 22,946 — 1,115 — 28,182 Centrally cleared credit default contracts§ — Futures contracts§ — 219,983 — — — 219,983 Forward currency contracts# 24,762 37,620 — 53,307 8,658 44,910 20,943 7,843 59,244 — 46,712 183,746 34,232 521,977 Total Assets $27,994 $58,282 $17,586 $67,429 $31,604 $44,910 $22,140 $7,843 $59,244 $219,983 $46,712 $183,746 $34,232 $821,705 Liabilities: Centrally cleared interest rate swap contracts§ — — 32,320 — 32,320 OTC Total return swap contracts*# 27 8,515 — 24,926 380 — 6,800 — 27 — 40,675 OTC Credit default contracts*# — 11,472 — 1,336 — 12,808 Centrally cleared credit default contracts§ — — 72,665 — 72,665 Futures contracts§ — 240,158 — — — 240,158 Forward currency contracts# 86,230 121,166 — 45,697 116,001 45,192 29,175 96,167 67,866 78,965 73,987 54,513 814,959 Total Liabilities $86,257 $129,681 $104,985 $70,623 $127,853 $45,192 $37,311 $96,167 $67,893 $240,158 $78,965 $73,987 $54,513 $1,213,585 Total Financial and Derivative Net Assets $(58,263) $(71,399) $(87,399) $(3,194) $(96,249) $(282) $(15,171) $(88,324) $(8,649) $(20,175) $(32,253) $109,759 $(20,281) $(391,880) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $109,759 $— Net amount $(58,263) $(71,399) $(87,399) $(3,194) $(96,249) $(282) $(15,171) $(88,324) $(8,649) $(20,175) $(32,253) $— $(20,281) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
